Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 – 20 are still pending.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a leakage estimation circuit, comprising: an evaluation circuit; a defect detection circuit, electrically connected to the evaluation circuit; and at least one mode-switch, electrically connected to the defect detection circuit and the source control circuit, wherein the evaluation circuit controls the defect detection circuit to perform a leakage estimation procedure so that a leakage current corresponding to the at least one panel-partition is estimated when the at least one mode-switch is turned on” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 17, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 18, the prior art of record does not teach claimed limitation: “steps of: turning on at least one mode-switch, wherein a source control circuit is electrically connected to the display panel and the at least one mode-switch; and controlling a leakage estimation circuit to perform a leakage estimation procedure so that a leakage current corresponding to the at least one panel-partition is estimated” in combination with all other claimed limitations of claim 18.
Regarding Claims 19 – 20, the claims are allowed as they further limit allowed claim 18.

The closest references are found based on the updated search:
Chen et al. (US 2016/0180754 A1) teaches a display panel, wherein the data line is respectively connected with a source electrode of the first transistor and a source electrode of the second transistor; the main pixel transparent electrode is respectively connected with a drain electrode of the first transistor and a drain electrode of the second transistor (see claim 11).
Shao et al. (US 2015/0325158 A1) discloses a display panel, wherein each detection switch comprises a second TFT, and the peripheral wiring area is a data line wiring area (see claim 4).
Yang et al. (US 2015/0187244 A1) suggests a display panel comprising a plurality of pixel units, the pixel units each comprising a first pixel unit and a second pixel unit adjacent to the first pixel unit in a first direction (see claim 4).
However, the combination or each of the cited references above does notdisclose nor fairly suggest each and every claimed limitation of independent claims 1 and 18, therefore claims 1 – 20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm, Friday, EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GIOVANNI ASTACIO-OQUENDO/
Examiner, Art Unit 2867
2/13/2021